     Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 1 of 9 PageID #:110




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,          )
on behalf of plaintiff and          )
the class members defined herein,   )
                                    )
            Plaintiffs,             )                Case No. 20-cv-2945
                                    )
      v.                            )                Hon. Steven C. Seeger
                                    )
THE PRESCRIPTION SHOPPE, LLC;       )                Magistrate Judge David Weisman
JSB GROUP OF PHARMACIES LLC;        )
and JOHN DOES 1-10,                 )
                                    )
            Defendants.             )
____________________________________)

                 JOINT INITIAL STATUS REPORT UNDER RULE 26(f)

       The parties have conferred as required by Rule 26(f), and jointly submit the following

discovery plan. See Fed. R. Civ. P. 26(f)(2); Fed. R. Civ. P. 26(f)(3); Fed. R. Civ. P. 16(b). The

parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

I.     Nature of the Case

       A.      Attorneys of record for each party.

               Glen Ellyn Pharmacy- Plaintiff:
               Daniel A. Edelman (Lead Counsel)
               Cathleen M. Combs
               Dulijaza (Julie) Clark

               The Prescription Shoppe, LLC and JSB Group of Pharmacies, LLC- Defendants:
               Vivek Jayaram (Lead Counsel)
               Elizabeth Austermuehle
               Gigio Ninan (Appearance forthcoming)




                                                1
    Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 2 of 9 PageID #:111




       B.      Jurisdictional Basis

       Plaintiff’s Position: This Court has jurisdiction under 28 U.S.C. §§1331 and 1367. Mims

v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012); Brill v. Countrywide Home Loans, Inc.,

427 F.3d 446 (7th Cir. 2005). Plaintiff alleges that this Court may also have jurisdiction under 28

U.S.C. §1332(d) (Class Action Fairness Act). Personal jurisdiction exists as Defendants have

transacted business in Illinois.

       Defendants’ Position: Defendants assert that the Court lacks Article III jurisdiction based

on the lack of an actual case or controversy. This position is set forth in full in Defendants’ Motion

to Dismiss the Complaint [Dkt. No. 12].

       C.      Short overview of the case.

       The TCPA expressly prohibits unsolicited fax advertising as it damages the recipients by

depriving them of their paper; ink or toner; use of fax machines for other legitimate purposes; and

valuable time they would have spent on something else. Unsolicited faxes prevent fax machines

from receiving and sending authorized faxes, cause wear and tear on fax machines, and require

labor to attempt to identify the source and purpose of the unsolicited faxes. Plaintiff received one

or more of unsolicited fax advertisements sent by or on behalf of Prescription Shoppe and seeks

relief for itself and all other recipients of the faxes which Plaintiff believes were sent in violation

of the Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”) and state law. Upon review

of Defendants’ Motion to Dismiss [Dkt No. 12], Plaintiff has elected to dismiss the related state

law claims without prejudice.

       Defendants’ assert that the complaint merely alleges a procedural violation of the TCPA

and does not identify a concrete, particularized injury, nor any damages, as required to establish

standing under Article III of the Constitution.



                                                  2
     Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 3 of 9 PageID #:112




        D.      Description of Claims asserted in the Complaint and Affirmative Defenses.

        Plaintiff’s complaint alleges violations of the Telephone Consumer Protection Act, 47

U.S.C. §227 (“TCPA”), the Illinois Consumer Fraud Act, 815 ILCS 505/2 (“ICFA”), and the

common law (conversion and trespass to chattels) arising out of Defendants’ sending or causing

to be sent unsolicited advertisements to the facsimile machines of Plaintiff and others similarly

situated. Subsequent to the filing of Defendants’ Motion to Dismiss [Dkt. No. 12], Plaintiff agreed,

as stated in its response, to dismiss the state law and common law claims [Dkt. No. 18].

        Defendants will assert the following affirmative defenses: failure to state a claim upon

which relief can be granted; lack of standing to bring suit; lack of jurisdiction; Plaintiff has suffered

no injury or damages; Plaintiff has failed to mitigate its damages, if any; Plaintiff has suffered no

irreparable harm; Plaintiff’s claims are barred by the doctrine of laches and/or the statute of

limitations; Defendants lack the capacity to remedy Plaintiff’s alleged injuries; and Plaintiff as

failed to join a required party.

        E.      Principal factual issues.

                1.      Whether Defendants sent or caused the sending of unsolicited facsimile
                        advertisements;

                2.      Whether there was consent from or an established business relationship with
                        any of the recipients of the alleged unsolicited advertising facsimiles;

                3.      How the recipients of the alleged unsolicited advertising facsimiles were
                        identified or determined;

                4.      What, if any, third parties were involved in the sending of the alleged
                        unsolicited facsimile advertisements;

                5.      The damages, if any, to which Plaintiff and/or the putative class members
                        are entitled; and




                                                   3
      Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 4 of 9 PageID #:113




               6.     Whether Plaintiff can satisfy the requirements for class certification under
                      Rule 23.

        F.     Principal legal issues.

               1.     Whether Plaintiff is entitled to relief under the TCPA;

               2.     Whether the facsimiles constitute advertisements of goods or services as
                      defined by the TCPA;

               3.     Whether Plaintiff consented to receipt of Defendants’ faxes;

               4.     Whether Plaintiff has an established business relationship with Defendants;
                      and

               5.     Whether Plaintiff can meet its burden of establishing that all of the
                      requirements of Fed. R. Civ. P. 23 are met, such that the requested classes
                      may be certified.

               6.     Whether Plaintiff has standing and/or suffered an actual injury so as to
                      confer jurisdiction on the Court.

        G.     Relief sought by Plaintiff.

        The damages sought for Plaintiff’s TCPA claim are actual damages, statutory damages, an

injunction against the further transmission of unsolicited fax advertisements and costs of suit.

Plaintiff seeks damages individually and on behalf of a class of similarly situated persons and/or

entities.

        H.     Status of Service.

        All Defendants have been served.

II.     Mandatory Initial Discovery (Pilot Program)

        A.     Acknowledgement that all counsel of record
               have read the Mandatory Initial Discovery Standing Order.

        All counsel of record have been provided with and have with reviewed the Mandatory

Initial Discovery Standing Order [Dkt. Nos. 5, 6]. The deadline for the parties to provide




                                                4
       Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 5 of 9 PageID #:114




Mandatory        Initial Discovery Responses has been stayed until 30 days after the Court rules on

Defendants’ Motion to Dismiss. [Dkt.. No. 19].

         B.      Status of compliance MIDP responses

         The parties jointly requested, and the Court agreed, to stay the parties’ obligation to serve

responses to MID until 30 days after the Court rules on Defendants’ Motion to Dismiss. [Dkt.. No.

19].

         C.      Briefly describe any disputes concerning the MIDP responses, if any.

         None.

III.     Discovery

         A.      Proposed Discovery Schedule.

                 The parties propose the following discovery schedule which, as directed, has been

submitted to this Court’s to Judge Seeger’s proposed order inbox.

 Event                                                Deadline

 Mandatory Initial Discovery Responses                30 days after ruling on motion to dismiss

 Amendment to the pleadings                           December 2, 2020

 Service of process on any “John Does”                November 11, 2020

 Completion of Fact Discovery                         June 16, 2021

 Disclosure of Plaintiff’s Expert Report(s)           July 14, 2021

 Deposition of Plaintiff’s Expert                     August 4, 2021

 Disclosure of Defendants’ Expert Report(s)           August 11, 2021

 Deposition of Defendants’ Expert                     September 1, 2021

 Dispositive Motions                                  October 6, 2021




                                                  5
      Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 6 of 9 PageID #:115




        B.      Anticipated Number of depositions.

                The parties anticipate that 5-6 depositions will likely be required.

        C.      Special issues during discovery.

                At this time, the parties do not anticipate any special issues that might arise during
                discovery.

        D.      Discovery Needed

                The parties anticipate that discovery will be needed on the following topics and

have proposed a discovery plan sufficient to accommodate completion in the time proposed.

                1.     Plaintiff will need discovery from Defendants, and possibly third parties,

                regarding to whom and when the alleged unsolicited advertising facsimiles were

                sent. Plaintiff needs sufficient time in discovery to determine whether any parties

                need to be added, to add such parties, and to take discovery from them, if

                necessary. Plaintiff may need to hire an expert to determine the manner of faxing

                and the identities or fax numbers of fax recipients and/or to inspect the facsimile

                equipment. Plaintiff also will need discovery on Defendants’ affirmative

                defenses.

                2.     Defendants need discovery regarding Plaintiff’s claim and the putative

                class members’ claims. Defendants will need discovery as to the relationship, past

                dealings and consent with alleged recipients based upon past purchases and

                communications.

IV.     Trial

        A.      Have any of the parties demanded a jury trial?

                Yes

        B.      Estimated the length of trial.

                                                   6
      Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 7 of 9 PageID #:116




                3-4 days

V.      Settlement, Referrals, and Consent

        A.      Settlement Discussions.

                Plaintiff has requested information which would assist it presenting a settlement
                demand. No formal demand has yet been made. Defendants are gathering the
                information requested by Plaintiff.

        B.      Settlement Conference.

                The parties do not request a settlement conference at this time.

        C.      Consent to Magistrate Judge

                The parties do not consent to proceeding before the assigned Magistrate Judge.

VI.     Other

        A.      Is there anything else that the Plaintiff(s) wants the Court to know?

                No.

        B.      Is there anything else that the defendant(s) wants the Court to know?

                No.

/s/ Daniel A. Edelman                                /s/ Vivek Jayaram
Daniel A. Edelman                                    Vivek Jayaram

Daniel A. Edelman                                    Vivek Jayaram
Cathleen M. Combs                                    Elizabeth Austermuehle
Dulijaza (Julie) Clark                               Jayaram Law, Inc.
EDELMAN, COMBS,                                      125 S. Clark Street
LATTURNER & GOODWIN, LLC                             Suite 1175
20 S. Clark Street, Suite 1500                       Chicago, Illinois 60603
Chicago, Illinois 60603                              Phone: 312-212-8676
(312) 739-4200                                       Fax: 312-661-5910
(312) 419-0379 (FAX)                                 vivek@jayaramlaw.com
                                                     liz@jayaramlaw.com
Attorneys for Plaintiff
                                                     Gigio Ninan (Appearance forthcoming)
                                                     Shankar Ninan & Co.
                                                     875 Avenue of the Americas,

                                                 7
Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 8 of 9 PageID #:117




                                        Suite 1810
                                        New York, NY 10001
                                        Phone: 212-594-6657
                                        Fax: 212-594-6780
                                        gio@shankarninan.com

                                        Attorneys for Defendants




                                    8
    Case: 1:20-cv-02945 Document #: 21 Filed: 08/06/20 Page 9 of 9 PageID #:118




                                CERTIFICATE OF SERVICE

        I, Daniel A. Edelman, hereby certify that on August 6, 2020, a true and accurate copy of
the foregoing document was filed via the Court’s CM/ECF system, which caused to be served a
true and accurate copy of such filing via email upon all counsel on record.


                                                            /s/ Daniel A. Edelman
                                                            Daniel A. Edelman




                                                9
